Digitally signed by
                                                                        Reporter of Decisions
                                                                        Reason: I attest to
                       Illinois Official Reports                        the accuracy and
                                                                        integrity of this
                                                                        document
                              Appellate Court                           Date: 2018.03.15
                                                                        12:40:17 -05'00'




                   People v. Hoare, 2018 IL App (2d) 160727



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           ARTHUR G. HOARE, Defendant-Appellant.



District & No.    Second District
                  Docket No. 2-16-0727



Filed             January 17, 2018



Decision Under    Appeal from the Circuit Court of Lake County, No. 12-CF-3735; the
Review            Hon. Daniel B. Shanes, Judge, presiding.



Judgment          Reversed and remanded.


Counsel on        Timothy R. Roellig, of Novelle & Roellig, LLC, of Chicago, for
Appeal            appellant.

                  Michael G. Nerheim, State’s Attorney, of Waukegan (Patrick Delfino,
                  Lawrence M. Bauer, and David A. Bernhard, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE JORGENSEN delivered the judgment of the court, with
                  opinion.
                  Justices McLaren and Spence concurred in the judgment and opinion.
                                              OPINION

¶1        Defendant, Arthur G. Hoare, appeals the summary dismissal of his petition under the
     Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2014)). He contends that
     the petition stated the gist of a meritorious claim that his trial counsel was ineffective for
     failing to advise him that, by pleading guilty to a drug-possession felony and accepting a
     sentence of first-offender probation, he would necessarily be subject to deportation. We
     reverse and remand.
¶2        Defendant entered a negotiated guilty plea to unlawful possession of cocaine (720 ILCS
     570/402(c) (West 2012)) and was sentenced to 24 months’ first-offender probation (720 ILCS
     570/410(a) (West 2012)). Under “410 probation,” the court does not enter a judgment of
     conviction (720 ILCS 570/410(a) (West 2012)) and further proceedings are delayed until the
     defendant completes his probation (720 ILCS 570/410(b) (West 2012)). If the defendant
     violates his probation, the trial court may enter a judgment on the original finding of guilt and
     proceed accordingly. 720 ILCS 570/410(e) (West 2012). If the defendant completes his
     probation successfully, he is discharged, the charges are dismissed (720 ILCS 570/410(f)
     (West 2012)), and the disposition is not considered a criminal conviction under Illinois law
     (720 ILCS 570/410(g) (West 2012)).
¶3        On June 10, 2013, the parties presented the plea agreement. The trial court noted that
     defendant was also pleading guilty to driving with a revoked license and would pay costs for
     that offense. The proceedings continued:
                 “THE COURT: For all of these, though, do you understand that for the drug case,
             this 410 probation as we’re calling it, is a special kind of probation. A conviction is not
             being entered for Illinois law purposes today. If you successfully complete the
             probation, then there won’t be a conviction for that. There will be on the traffic offense.
                 But regardless, these dispositions could result in the federal government trying to
             remove or deport you from the United States or prevent you from obtaining naturalized
             United States citizenship.
                 Nobody here, not the lawyers, not me, nobody, can make you any promises or
             representations as to what the federal government might do. Do you understand that?
                 THE DEFENDANT: Yes, sir.
                 THE COURT: Mr. Grimes [(defendant’s attorney)], have you and your client had
             an opportunity to look into the immigration consequences?
                 MR. GRIMES: Yes, Judge. We believe that this is an appropriate disposition taking
             that into account.
                 THE COURT: Okay. And you had a chance to speak with immigration?
                 MR. GRIMES: An attorney.
                 THE COURT: You spoke to an immigration attorney?
                 MR. GRIMES: Yes.
                 THE COURT: Okay. Is that correct, sir?
                 THE DEFENDANT: Yes, sir.”
¶4        The court then heard the following factual basis for the plea. Officers would testify that
     they stopped defendant for driving with a revoked license. At the police station, he removed his

                                                  -2-
     hat; a white rock-like substance fell out. At a police crime laboratory, the substance tested
     positive for cocaine and weighed 0.88 grams. Defendant stipulated to the factual basis, which
     the court accepted. The court then admonished defendant of his appeal rights.
¶5        Defendant did not file a postjudgment motion or a direct appeal. On September 28, 2015,
     the trial court found that defendant had admitted to violating his probation. It extended his
     probation for 12 months and ordered him to serve 6 months’ periodic imprisonment.
¶6        On March 17, 2016, defendant, through counsel, filed his petition under the Act. The
     petition alleged as follows. At all relevant times, defendant had been a citizen of Belize but not
     of the United States. On February 5, 2015, the Immigration and Naturalization Service (INS)
     notified him that he was charged with being subject to deportation under section
     1227(a)(2)(B)(i) of the Immigration and Nationality Act (Immigration Act) (8 U.S.C.
     § 1227(a)(2)(B)(i) (2012)), based on his guilty plea in this case. Section 1227(a)(2)(B)(i)
     states, “Any alien who at any time after admission has been convicted of a violation of *** any
     law or regulation of a State, the United States, or a foreign country relating to a controlled
     substance ***, other than a single offense involving possession for one’s own use of 30 grams
     or less of marijuana, is deportable.” 8 U.S.C. § 1227(a)(2)(B)(i) (2012) Under section
     1101(a)(48)(A) of the Immigration Act (8 U.S.C. § 1101(a)(48)(A) (2012)), the plea was a
     “conviction” of violating a state or federal law relating to a controlled substance (see 21 U.S.C.
     § 802 (2012) (defining controlled substance)).
¶7        The petition alleged further that, in the summer of 2015, federal officials ordered defendant
     deported. On February 18, 2016, an immigration appeals court denied his appeal. However,
     immigration counsel had advised defendant’s attorneys that defendant could reopen the
     immigration case were his conviction vacated. Defendant was married to a United States
     citizen and had children born here.
¶8        The petition claimed that defendant’s trial counsel had been ineffective for failing to advise
     him that his guilty plea and 410 probation would result in his deportation even though there
     had been no conviction for state-law purposes. The petition argued first that counsel’s
     performance had been objectively deficient. Under Padilla v. Kentucky, 559 U.S. 356 (2010),
     trial counsel must advise a defendant of the immigration consequences of a possible guilty
     plea. The obligation is most stringent when the consequences are clear: the attorney may not
     merely tell the client that there is a risk of adverse immigration results. Here, defendant’s guilty
     plea was clearly a “conviction” under the Immigration Act, which, as pertinent here, defines
     that term as “a formal judgment of guilt of the alien entered by a court or, if adjudication of
     guilt has been withheld, where *** the alien has entered a plea of guilty *** and *** the judge
     has ordered some form of punishment, penalty, or restraint on the alien’s liberty to be
     imposed.” 8 U.S.C. § 1101(a)(48)(A) (2012). Moreover, the Seventh Circuit had held that a
     guilty plea and 410 probation for any drug offense other than minor cannabis possession
     constitute a conviction under the Immigration Act, subjecting the defendant to deportation
     with no opportunity for discretionary relief. Gill v. Ashcroft, 335 F.3d 574, 579 (7th Cir. 2003).
¶9        The petition alleged that defendant’s trial counsel had not met his obligation under Padilla.
     It attached defendant’s affidavit stating, in pertinent part, as follows. After he was arrested in
     this case, immigration officers took him into custody. One told him that, were he convicted in
     this case, he would be deported. Defendant was released on bond. He did not speak to an
     immigration lawyer before June 10, 2013. After hiring trial counsel, defendant told him that he
     was not a United States citizen and recounted what the immigration officer had told him.

                                                  -3-
       Counsel responded that he did not know anything about immigration law but that a guilty plea
       and 410 probation would mean that defendant would not have been convicted and that
       successfully completing his probation would result in the dismissal of the charges. Defendant
       took this to mean that, on completing his probation, he would not be convicted and thus could
       not be deported.
¶ 10       The petition also attached counsel’s affidavit stating as follows. At all pertinent times, he
       had known that defendant was not a United States citizen. Before the entry of the guilty plea,
       he had informed defendant that the plea and 410 probation, if successfully completed, would
       mean that, under Illinois law, defendant would not have been convicted of the drug offense.
       Counsel also advised defendant that the guilty plea and 410 probation could result in adverse
       consequences for his immigration status. He did not affirmatively advise defendant that the
       plea and 410 probation would result in his deportation.
¶ 11       Defendant then alleged that he had suffered prejudice from counsel’s substandard
       representation. As pertinent here, defendant’s affidavit stated as follows. At the guilty-plea
       hearing, he learned for the first time that counsel had spoken with an immigration lawyer. He
       answered the court’s inquiry on this matter as he did only because of what counsel had said.
       When counsel told the court that the plea agreement was the best result considering
       defendant’s immigration status, defendant took it to mean that counsel had confirmed that the
       INS would not consider him to have a conviction. Only afterward did defendant speak to an
       immigration attorney and learn that he was now subject to deportation with no chance for
       relief.
¶ 12       Defendant’s affidavit stated that he entered his plea in reliance on counsel’s representation
       that his plea would not be a conviction and thus would not enable the federal government to
       deport him. He would not have pleaded guilty had counsel met his obligation under Padilla. He
       would have gone to trial rather than face certain deportation. He had been married to a United
       States citizen for more than 9 years and had a 5-year-old daughter and a 13-year-old
       stepdaughter who were United States citizens. Both defendant and his wife had no intention of
       living outside the United States. They were both employed in this country. He would have
       done everything he could have to keep the family together in this country.
¶ 13       The trial court summarily dismissed the petition. The court’s written judgment stated as
       follows. Before accepting defendant’s plea, the court had admonished him of the immigration
       consequences and he had told the court that he understood. Under People v. Unzueta, 2017 IL
       App (1st) 131306-B, and People v. Carranza-Lamas, 2015 IL App (2d) 140862, ¶¶ 45-47, the
       admonishments cured any deficiency in counsel’s advice and belied defendant’s allegation that
       he would not have pleaded guilty had he been properly advised. Further, defendant told the
       court that an immigration attorney had been consulted, refuting any contrary allegation in the
       petition.
¶ 14       Turning to the prejudice prong, the court cited the general rule that, in the guilty-plea
       context, a defendant must establish that, absent counsel’s deficient performance, he would
       have insisted on going to trial and, to do so, he must either assert a claim of actual innocence or
       articulate a plausible defense that could have been raised at trial. See id. ¶ 35. Here,
       defendant’s petition did not assert a claim of actual innocence or articulate any plausible
       defense. Moreover, there could be no plausible defense; defendant had stipulated that, when he
       removed his hat at the police station, nearly a gram of cocaine fell out.


                                                    -4-
¶ 15        The court concluded that defendant’s claim of ineffective assistance of counsel was
       frivolous and patently without merit, and it dismissed the petition. Defendant appealed.
¶ 16        On appeal, defendant argues that his petition stated the gist of a meritorious claim that his
       trial counsel rendered ineffective assistance. To establish ineffective assistance in a guilty-plea
       case, a defendant must show that (1) counsel’s performance was objectively unreasonable and
       (2) it is reasonably probable that, but for counsel’s unprofessional errors, he would have
       elected to go to trial. See Strickland v. Washington, 466 U.S. 668, 688, 694 (1984); Hill v.
       Lockhart, 474 U.S. 52, 59 (1985). Defendant contends that his petition sufficiently alleged
       deficient performance because, under the plain language of the Immigration Act, his offense
       subjected him to deportation with no opportunity for relief. He also contends that the petition
       sufficiently alleged prejudice because it stated facts from which to find that, regardless of the
       strength of the State’s evidence, he would have chosen to go to trial had he known that
       pleading guilty left him with no defense against deportation.
¶ 17        We review de novo the summary dismissal of a postconviction petition. People v.
       Edwards, 197 Ill. 2d 239, 247 (2001). At this stage, the petition need allege only the gist of a
       meritorious constitutional claim. Id. at 244. Its factual allegations must be taken as true unless
       they are positively rebutted by the record and must be construed liberally in the defendant’s
       favor. People v. Usher, 397 Ill. App. 3d 276, 279 (2009).
¶ 18        We decide first whether the petition sufficiently stated deficient performance. We take the
       allegations as true and construe them liberally in defendant’s favor, thus resolving any
       conflicts or ambiguities in the attachments in his favor and drawing reasonable inferences in
       his favor as well.
¶ 19        The petition alleged as follows as to counsel’s performance. Defendant, who counsel knew
       was a Belize national and not a United States citizen, was charged with possession of cocaine.
       Under the plain language of the Immigration Act, a “conviction” of that offense subjected him
       to deportation with no recourse other than the forbearance or neglect of federal authorities.
       And, under the plain language of the Immigration Act, as held by a federal appellate court, a
       “conviction” included a guilty plea and 410 probation. Put differently, were defendant
       convicted of the offense, either by a plea or after a trial, he would be legally defenseless against
       deportation. Defendant told counsel that a federal official had informed him that a conviction
       would mean deportation. Counsel discussed the matter with an immigration attorney, but
       defendant was not present at the discussion. Between taking the case and appearing at the plea
       hearing, counsel did not tell defendant that a guilty plea and 410 probation would be a
       conviction under the Immigration Act or that they would result in his deportation. Counsel told
       defendant that a guilty plea and 410 probation “could result in adverse consequences” for his
       immigration status. Counsel also told defendant that a guilty plea with the successful
       completion of 410 probation would not be a conviction under Illinois law.
¶ 20        Based on the foregoing, defendant contends that, under Padilla, counsel’s performance
       was objectively unreasonable. Defendant reasons that counsel’s general and inconclusive
       advice that the prospective guilty plea “could” result in “adverse consequences” was
       insufficient to convey the harsh reality that entering the plea would leave him defenseless
       against deportation. Defendant relies on Padilla’s statement:
                “When the law is not succinct and straightforward ***, a criminal defense attorney
                need do no more than advise a noncitizen client that pending criminal charges may
                carry a risk of adverse immigration consequences. But when the deportation

                                                    -5-
                consequence is truly clear ***, the duty to give correct advice is equally clear.” Padilla,
                559 U.S. at 369.
       Defendant contends that here the law was succinct and straightforward, making the deportation
       consequence of a guilty plea clear: he could not avoid deportation. Therefore, he reasons,
       counsel’s advice that defendant “could” be subject to “adverse immigration consequences”
       was precisely what Padilla implies is deficient performance in a case such as this one. We
       agree.
¶ 21        Section 1227(a)(2)(B)(i) of the Immigration Act states plainly that a “conviction” of
       possessing cocaine (and almost any other drug offense) makes a defendant “deportable.” 8
       U.S.C. § 1227(a)(2)(B)(i) (2012). Defendant’s offense was indistinguishable from Padilla’s:
       there was no doubt that it was within the statutory language. And, although section
       1101(a)(48)(A) is not as simple or straightforward as section 1227(a)(2)(B)(i), it should have
       been clear to counsel that 410 probation was a “form of *** restraint on [defendant’s] liberty.”
       8 U.S.C. § 1101(a)(48)(A) (2012). Moreover, to the extent that this language required
       construction, the Seventh Circuit had provided it in Gill, under circumstances that fit
       defendant’s situation, leaving no plausible doubt that, by pleading guilty in return for 410
       probation, defendant would be deportable without recourse. Thus, as in Padilla, the
       deportation consequence was “truly clear.” Padilla, 559 U.S. at 369.
¶ 22        Measured by this standard, defendant’s petition stated the gist of a meritorious allegation
       that counsel performed deficiently by failing to inform him that a guilty plea to the charge of
       cocaine possession, even with 410 probation, would make him deportable with no opportunity
       for relief, save the neglect or indifference of federal authorities. The law, especially in view of
       Gill, made it plain that, by accepting the plea agreement, defendant was signing away any legal
       right or basis to avoid deportation. Counsel was obligated to give him more than the tentative
       and vague advice that his plea “could result” in “adverse immigration consequences.” Counsel
       was obligated to tell defendant the concrete and easily ascertained truth: that the plea would
       strip defendant of any defense to deportation. Counsel did not affirmatively mislead defendant,
       but under Padilla, that was not needed to establish professionally unreasonable performance.
       See Padilla, 559 U.S. at 370-71.
¶ 23        Although foreign authorities do not bind this court, we may consult them for their
       persuasive value. We find Ex Parte Torres, 483 S.W.3d 35 (Tex. Crim. App. 2016) directly
       applicable and well reasoned. There, the defendant, a Mexican national and lawful permanent
       resident of the United States, pleaded guilty to robbery and possession of cocaine, in exchange
       for deferred-adjudication supervision on both charges. Id. at 38-39. Shortly afterward, the INS
       initiated removal proceedings against him. He applied for postconviction relief, alleging that
       his trial attorney had been ineffective for failing to advise him that his guilty plea to the cocaine
       offense would result in mandatory deportation. Id. at 39.
¶ 24        At a hearing on the application, the attorney testified that, from the start, he had advised the
       defendant to consult an immigration lawyer and had told him that pleading guilty to either of
       the two felonies at issue “ ‘could result in his deportation.’ ” Id. at 40. The attorney did not
       independently review the Immigration Act to determine whether the offenses were deportable.
       Id. He also testified that, although he had advised the defendant that he “could be deported” as
       a result of his plea, he did not “affirmatively tell [the defendant] that he would be deported
       because, in his experience, a person can sometimes plead guilty to an aggravated felony and


                                                     -6-
       never actually be deported.” Id. Crediting the attorney’s testimony, the trial court held that he
       had not been ineffective. Id. at 41.
¶ 25       The Court of Criminal Appeals reversed the intermediate court of appeals, holding that the
       defendant had not shown prejudice. The court held first, however, that he had satisfied
       Strickland’s performance prong. The court stated that, under Padilla, the defendant’s attorney
       had not sufficiently advised him of the “ ‘presumptively mandatory’ deportation consequence
       of his plea.” Id. at 44. As in Padilla, this consequence had been “ ‘truly clear.’ ” Id. (quoting
       Padilla, 559 U.S. at 369). Under section 1227(a)(2)(B)(i) of the Immigration Act, the drug
       offense to which the defendant had pleaded guilty was indistinguishable from the offense in
       Padilla; just by reading the statute, counsel could easily have determined that a conviction
       would subject his client to deportation. Id. at 44-45. (Also, the robbery offense, as an
       “aggravated felony” under section 1227(a)(2)(A)(iii) (8 U.S.C. § 1227(a)(2)(A)(iii) (2012)),
       subjected the defendant to deportation, apparently without any opportunity for discretionary
       relief. Torres, 483 S.W.3d at 45.) Further, the Immigration Act’s definition of “conviction” (8
       U.S.C. § 1101(a)(48)(A) (2012)) unambiguously implied that the defendant’s
       deferred-adjudication supervision would not take his case out of section 1227(a)(2)(B)(i).
       Torres, 483 S.W.3d at 45.
¶ 26       The court held that the attorney had not met his obligation “to adequately warn [the
       defendant] of the deportation consequences of his guilty plea that made him ‘subject to
       automatic deportation.’ ” Id. (quoting Padilla, 559 U.S. at 360). The court explained:
                “In short, it was not enough for counsel to advise [the defendant] that he might be
                deported; rather, counsel was required to inform [the defendant] that, under these
                circumstances, his deportation was a virtual legal certainty. [Citation.] And, although
                *** counsel cannot always accurately predict *** whether a particular individual will
                *** be deported, predicting the future is not what Padilla requires. Instead, Padilla
                requires that counsel give a defendant accurate legal advice about the ‘truly clear’
                consequences of a plea of guilty to an offense that, as a matter of law, renders him
                ‘subject to automatic deportation.’ [Citation.] We, therefore, agree *** that ‘counsel’s
                constitutional duty to inform his client that his [client’s] removal is a virtual legal
                certainty does not wane merely because counsel believes the probability of actual
                removal is uncertain.’ [Citation.] Given that [the defendant’s] guilty plea rendered him
                subject to automatic deportation, we hold that, by advising [the defendant] that
                deportation was a mere possibility, [the defendant’s] trial counsel failed to satisfy his
                duties under Padilla.” Id. at 45-46.
       We agree with this reasoning. When the consequences of a guilty plea are clear, certain, and
       succinct, trial counsel cannot satisfy his obligation with advice that is vague and equivocal.
       More specifically, if it is clear that deportation is legally automatic, as it was in Padilla and
       Torres and is here, the attorney fails Strickland’s performance standard by advising his client
       only that a guilty plea might affect his immigration status and that he should consult an
       immigration attorney.
¶ 27       Moreover, we cannot agree with the trial court here that the admonishments that defendant
       received made up for any deficiency in counsel’s representation. The court did not advise
       defendant any more specifically or clearly than did counsel. Indeed, by conveying that
       “nobody” could make defendant any “promises” about the immigration consequences of his
       plea, the court’s admonishments were false, insofar as counsel was required to definitively

                                                   -7-
       articulate these consequences. Thus, based on Padilla as binding, and Torres, which is
       factually indistinguishable from this case, as persuasive, we hold that defendant’s petition,
       taken as true and construed liberally, states the gist of a meritorious claim that counsel
       performed unreasonably under the first prong of Strickland.
¶ 28        We are aware that there is authority from this court that might be taken to hold otherwise.
       In Carranza-Lamas, the defendant, per an agreement, pleaded guilty to unlawful possession of
       cocaine and received two years of 410 probation. Before accepting the plea, the trial court
       admonished him that a conviction of his offense “ ‘may have the consequence of deportation,
       denial of naturalization or exclusion of admission to the United States if you are not a citizen of
       the United States.’ ” Carranza-Lamas, 2015 IL App (2d) 140862, ¶ 4. At the request of the
       defendant’s attorney, the court clarified (or so it seemed) that, if the defendant complied with
       the 410 probation, there would be “ ‘no conviction.’ ” Id. ¶ 5.
¶ 29        Shortly before the defendant’s probation ended, he petitioned for relief under the Act. He
       claimed that his attorney had been ineffective for misadvising him that a guilty plea and 410
       probation would not be a conviction under the Immigration Act and thus would not subject him
       to deportation. The defendant’s petition alleged the following facts. Since 2009, before he
       committed the drug offense, the federal government had been seeking to deport him on the
       ground that he had entered the country illegally. Before pleading guilty, the defendant told his
       trial attorney that he was not a citizen and did not wish to be deported. Eight days before his
       probation ended, an immigration judge ordered him deported. An immigration attorney told
       the defendant that, if his “conviction” in the drug case were vacated, the deportation case could
       be reopened and he could obtain lawful permanent resident status because his fiancée, who was
       the mother of his children, was a United States citizen. Id. ¶ 6.
¶ 30        The petition alleged that the defendant’s trial attorney had been ineffective for misadvising
       him that a guilty plea and 410 probation would not be a conviction for immigration purposes.
       Id. According to the petition, the attorney’s advice was objectively unreasonable under
       Padilla. Further, it had caused prejudice because, had the attorney advised the defendant
       correctly, he would not have entered the guilty plea. On this point, the petition contended that
       the defendant had a strong defense, which was supported by the facts in an affidavit that his
       fiancée filed. Id. ¶¶ 7-8.
¶ 31        At an evidentiary hearing on the petition, the defendant’s immigration attorney testified
       that, if the drug conviction stood, the defendant could not remain in the United States, even if
       he married his fiancée. Id. ¶ 13. If the drug conviction were vacated and the defendant married
       his fiancée, he would still have to leave the United States for at least 10 years because he had
       been there illegally to begin with; but he might be able to return in fewer than 10 years if he
       could obtain a discretionary “waiver” based on extreme hardship to his spouse. Id. Also, even
       an illegal immigrant who is convicted of a drug charge might not actually be deported as it
       would not be “a certainty” that federal authorities would “come after” him. Id. ¶ 14.
¶ 32        At the end of the lengthy hearing, the trial court found that the defendant had not proved
       prejudice under Strickland. The court explained that the deportation order had been based on
       the defendant’s illegal presence in the country, which predated the drug conviction and the trial
       attorney’s allegedly substandard performance. Also, the court reasoned, the defendant’s
       defense to the drug charge was not sufficiently strong to support his claim that, with proper
       advice, he would have gone to trial. Id. ¶ 29.


                                                    -8-
¶ 33       On appeal, the defendant argued in part that he had satisfied the first prong of the
       Strickland test, as applied in Padilla. He maintained, as he had in his petition, that the
       consequences of his guilty plea to a drug offense were as clear and succinct as they had been
       for the defendant in Padilla. He noted that both cases turned on section 1227(a)(2)(B)(i) of the
       Immigration Act, which stated in unmistakable terms that a conviction of any drug offense
       other than first-time petty cannabis possession is deportable without legal recourse. Id. ¶ 37.
       He noted further that, under section 1101(a)(48)(A) of the Immigration Act and Gill (which
       had been decided years before the defendant was charged), his guilty plea and 410 probation
       were a conviction that triggered automatic deportation under section 1227(a)(2)(B)(i). Id. ¶ 38.
¶ 34       This court held that, under “the unique facts” of the case, the trial court had properly denied
       the petition because the trial attorney’s performance had not been deficient. Id. ¶ 44. We
       explained as follows. Unlike the defendant in Padilla, the defendant had already been subject
       to deportation and involved in deportation proceedings; thus, even before being charged, he
       had known that he could be deported. Id. Thus, his claim of deficient performance was
       necessarily based on the allegation that the trial attorney had affirmatively misadvised him that
       a guilty plea and 410 probation would not be a conviction for immigration purposes. Id. ¶ 45.
¶ 35       We rejected the defendant’s argument that, even given the foregoing, the trial attorney’s
       relatively vague advice about the clear immigration consequences of the plea and 410
       probation was deficient performance under Padilla. We reasoned first (and primarily) that
       “researching [section 1101(a)(48)(A) and Gill] leads to the conclusion that section 410
       probation is considered a conviction for immigration purposes, but it is not as clear as the
       statute at issue in Padilla.” Id. ¶ 47. We noted second (and secondarily) that, in the defendant’s
       particular circumstances, the attorney had to confront a separate and much more complicated
       issue—whether the defendant’s conviction would restrict the availability of discretionary
       postdeportation relief if he married a United States citizen. Id. This issue involved the
       interpretation of at least one additional and separate statute, which was “even less clear on its
       face” than section 1101(a)(48)(A) and thus was not subject to Padilla’s high standard for a
       case in which the law is “ ‘succinct and straightforward.’ ” Id. (quoting Padilla, 559 U.S. at
       369); see 8 U.S.C. § 1252(a)(2)(C) (2006). Therefore, we held that the attorney’s performance
       had not been deficient under the first prong of Strickland, and we affirmed the judgment.
¶ 36       We acknowledge that this portion of Carranza-Lamas does appear to militate against
       defendant here. The secondary reason that we noted does not apply; defendant’s petition said
       nothing about counsel’s advice about postdeportation relief based on financial hardship to his
       wife. But the primary reason that we distinguished Padilla does potentially apply. However, to
       the extent that Carranza-Lamas does militate against defendant here, we decline to follow it.
¶ 37       In Carranza-Lamas, we distinguished Padilla on the following basis. In Padilla, and cases
       to which the Court plainly intended its opinion to apply, the defendant’s attorney needed to
       concern himself only with section 1227(a)(2)(B)(i), which made a cocaine conviction
       automatically deportable—and this section was succinct and straightforward. But, in
       Carranza-Lamas, the defendant’s attorney had to inform himself of (1) section
       1227(a)(2)(B)(i), which made a cocaine conviction deportable, and (2) section
       1101(a)(48)(A), which made 410 probation a “conviction” under section




                                                    -9-
       1227(a)(2)(B)(i)—and this section (even after Gill) was “not as clear as the statute at issue in
       Padilla.”1 Carranza-Lamas, 2015 IL App (2d) 140862, ¶ 47.
¶ 38       We must acknowledge that the foregoing reasoning is simply not persuasive. Although the
       legal situation in Carranza-Lamas was not as simple as the one in Padilla, it was as clear. In
       Padilla, as we noted in the preceding paragraph, the trial attorney had to take one step, which
       was straightforward. In Carranza-Lamas, the trial attorney had to take two steps—the same
       one as had the attorney in Padilla, followed by a second one that had not been present in
       Padilla. The second step was straightforward too, and it led to an unambiguous conclusion.
¶ 39       The second step was, as noted, to determine whether section 1101(a)(48)(A) made a guilty
       plea and section 410 probation a “conviction” under section 1227(a)(2)(B)(i). That was not a
       difficult matter for the trial attorney. First, section 1101(a)(48)(A), though not as short and
       concise as section 1227(a)(2)(B)(i), was still unambiguous. It made a guilty plea, combined
       with a “punishment, penalty, or restraint on the alien’s liberty” (8 U.S.C. § 1101(a)(48)(A)(ii)
       (2012)), a conviction for immigration purposes (8 U.S.C. § 1227(a)(2)(B)(i) (2012)). Surely
       the attorney should have grasped that a term of probation, even one with the possibility of
       having the slate cleared later if the defendant met its conditions, was a punishment, penalty, or,
       at the very least, a restraint on the defendant’s liberty. Moreover, any doubt that the attorney
       entertained should have been cleared up by the eight-year-old opinion in Gill, which held that a
       guilty plea and 410 probation constitute a conviction under section 1227(a)(2)(B)(i). Thus, we
       cannot endorse our prior statement that section 1101(a)(48)(A) was not as clear as section
       1227(a)(2)(B)(i). Especially in light of Gill, the former statute was no less clear than the latter.
¶ 40       The situation confronting counsel here was no more difficult than that confronting the trial
       attorney in Carranza-Lamas (and the one in Torres). In Carranza-Lamas, the attorney had the
       plain language of section 1101(a)(48)(A) and the even plainer command of Gill to tell him that
       a guilty plea and 410 probation constituted a conviction that triggered section 1227(a)(2)(B)(i).
       Here, counsel had the plain language of section 1101(a)(48)(A), the even plainer command of
       Gill, and our acknowledgment in Carranza-Lamas that, under the statute and Gill, a guilty plea
       and 410 probation constituted a conviction that triggered section 1227(a)(2)(B)(i).
¶ 41       We conclude that defendant’s petition stated the gist of the first half of a meritorious claim
       of ineffective assistance of counsel—deficient performance. We turn to the second
       half—prejudice. We hold that, under the Supreme Court’s recent decision in Lee v. United
       States, 582 U.S. ___, 137 S. Ct. 1958 (2017), the allegations of defendant’s petition were
       minimally sufficient to satisfy Strickland’s prejudice prong.
¶ 42       In Lee, the defendant was South Korean but had been in the United States for
       approximately 25 years as a lawful permanent resident and had built up two successful
           1
            We acknowledge that the quoted passage from Carranza-Lamas does not unambiguously state
       that section 1101(a)(48)(A) is “not as clear as the statute in Padilla.” Carranza-Lamas, 2015 IL App
       (2d) 140862, ¶ 47. The passage states, “[R]esearching [section 1101(a)(48)(A) and Gill] leads to the
       conclusion that section 410 probation is considered a conviction for immigration purposes, but it is not
       as clear as the statute at issue in Padilla.” (Emphasis added.) Id. Ironically, the antecedent of the
       pronoun “it” is not as clear as we would wish now. “It” could refer to section 1101(a)(48)(A), the 410
       probation statute, the conclusion that section 410 probation is a conviction under section
       1227(a)(2)(B)(i), or simply the trial attorney’s overall task in Carranza-Lamas of applying all of these
       statutes to determine what advice he needed to give his client. For our purposes, however, there is no
       practical difference regardless of how we parse the pertinent pronoun.

                                                     - 10 -
       businesses. The police searched his home and found ecstasy pills and weapons. The defendant
       admitted that the pills were his. He was charged with possessing ecstasy with the intent to
       deliver. His trial attorney advised him that, by pleading guilty, he would receive a lighter
       sentence than if he went to trial. The attorney also said that he would not be deported as a result
       of pleading guilty. Based on the advice, the defendant pleaded guilty and was sentenced to
       prison. Id. at ___, 137 S. Ct. at 1962-63. However, it turned out that, under the Immigration
       Act, his offense subjected him to mandatory deportation. Id. at ___, 137 S. Ct. at 1963.
¶ 43        The defendant sought postconviction relief, claiming that his trial attorney had been
       ineffective. At the hearing on his action, both he and the attorney testified that “ ‘deportation
       was the determinative issue in [the defendant’s] decision whether to accept the plea.’ ” The
       attorney testified that he told the defendant that going to trial was a bad idea because the
       defense to the charge was weak; however, had he known that the defendant would be deported
       upon pleading guilty, he would have advised him to go to trial. Id. The federal district court
       denied the defendant relief, holding that, although the attorney had performed deficiently,
       prejudice had not been proved. This was because the evidence of guilt had been overwhelming
       so that going to trial would almost certainly have resulted in deportation anyway, plus a longer
       prison term. Id. at ___, 137 S. Ct. at 1964. The appellate court affirmed, explaining that under
       Hill, 474 U.S. at 59, the defendant had been required to prove that, but for the attorney’s errors,
       he would not have pleaded guilty and would have gone to trial instead. Lee, 582 U.S. at ___,
       137 S. Ct. at 1964; see United States v. Lee, 825 F.3d 311, 313 (6th Cir. 2016). But with
       essentially no defense at all to the charge, the certainty of deportation upon conviction, and the
       likelihood of a longer prison term, a rational defendant would not have chosen a trial over the
       guilty plea. Lee, 582 U.S. at ___, 137 S. Ct. at 1964; see Lee, 825 F.3d at 314.
¶ 44        On appeal, the Supreme Court reversed the judgment and remanded the cause. The Court
       noted that the Hill test is ultimately about the probability that a defendant, had he been properly
       advised, would have gone to trial rather than plead guilty. Thus, “when the defendant’s
       decision about going to trial turns on his prospects of success and those are affected by the
       attorney’s error,” such as failing to move to suppress an improperly obtained confession, he
       must show that he would have been better off going to trial. Lee, 582 U.S. at ___, 137 S. Ct. at
       1965. However, the Court explained, in the case before it, the defendant had known that he had
       little chance of acquittal at trial, and his attorney’s error was unrelated to that; instead, the error
       affected the defendant’s understanding of the consequences of his pleading guilty. Id.
¶ 45        Thus, the Court concluded, the fundamental issue in the case before it—whether the
       defendant would have chosen a trial over a guilty plea had he been properly advised—could
       not be resolved solely on the basis that the defendant had no realistic chance of acquittal or
       lesser punishment had he gone to trial. After all, the Hill inquiry “focuses on a defendant’s
       decisionmaking, which may not turn solely on the likelihood of conviction after trial.” Id. at
       ___, 137 S. Ct. at 1966. Theoretically, even had the defendant been fully aware that his chances
       of acquittal were remote, he might still have elected that distant chance over the certainty of
       deportation following a guilty plea. Id.
¶ 46        The Court cautioned that to decide whether a defendant has proved prejudice, a court
       “should not upset a plea solely because of post hoc assertions from a defendant about how he
       would have pleaded but for his attorney’s deficiencies. Judges should instead look to
       contemporaneous evidence to substantiate a defendant’s expressed preferences.” Id. at ___,
       137 S. Ct. at 1967. In the “unusual circumstances” before it, the Court held that the defendant

                                                     - 11 -
       had met his burden of proof. Id. Before entering the plea, the defendant had repeatedly asked
       his attorney whether there was any risk of deportation. At the guilty-plea hearing, the
       defendant had told the judge that the risk of deportation affected his decision, and he pleaded
       guilty only after receiving a misleading assurance from the attorney. At the hearing on the
       postconviction action, both the defendant and the attorney testified that the defendant would
       have gone to trial had he known the deportation consequences of pleading guilty. The
       consequences of deportation would have been even more severe than usual, as the defendant
       had lived in the United States for nearly three decades without returning to South Korea or
       retaining any ties to the country, had established successful businesses here, and was the only
       family member in the United States who could care for his elderly parents, who were
       naturalized citizens. Id. at ___, 137 S. Ct. at 1967-68. Thus, it would not have been “irrational”
       for him to reject the absolute certainty of deportation that would result from a guilty plea and
       risk the near certainty of deportation that would result from going to trial, especially as the
       likelihood of a somewhat longer prison sentence in the event of a conviction was far less of a
       consideration for him. Id. at ___, 137 S. Ct. at 1968-69.
¶ 47       We consider Lee’s application to this case. We take into account that, in Lee, the defendant
       sought to overcome a judgment that was based on an evidentiary hearing in a completed
       postconviction proceeding. Here, defendant does not confront a judgment entered after a
       hearing but need show only that, at the first stage of a postconviction proceeding, he has
       established the gist of a meritorious claim. The “gist” standard is a low threshold. People v.
       Hodges, 234 Ill. 2d 1, 9 (2009). The petition must provide factual detail sufficient to establish
       that its allegations are capable of objective or independent corroboration. Id. at 10.
       Nonetheless, the petition need not set forth a complete factual recitation, and it need present
       only a limited amount of detail. Id.; Edwards, 197 Ill. 2d at 244.2
¶ 48       Given these standards, we hold that the petition sufficiently stated the gist of a meritorious
       allegation of prejudice under Lee. Defendant did not articulate a plausible defense, much less
       actual innocence.3 However, according to the petition, when he pleaded guilty, he had been
       married to a United States citizen for more than six years and had two small children who also
       lived in the United States. Both he and his wife were employed in the United States and had no
       desire to move elsewhere. Although defendant’s petition gave little other detail about his ties to
       either the United States or his native Belize, it contained nothing to undermine the inference
       that the former connections were much stronger than the latter. Thus, we cannot say that the
       petition’s allegation that defendant would have gone to trial, had he known that deportation
       was certain upon a plea of guilty, was frivolous or patently without merit. At this stage, no
       more was required.



           2
             Although the supreme court based these principles on the recognition that most first-stage
       postconviction petitions are drafted by pro se litigants with little legal knowledge or training (see
       Hodges, 234 Ill. 2d at 9), these principles apply equally to first-stage petitions that are drafted by
       attorneys (People v. Tate, 2012 IL 112214, ¶ 12). Thus, that defendant here had the assistance of
       attorneys in presenting his petition does not affect the requirements for the petition at this stage.
           3
             We note that the trial court, having ruled before the Supreme Court issued its opinion in Lee,
       placed decisive weight on the absence of either a claim of actual innocence or a plausible defense. Of
       course, as our review is de novo, the trial court’s reliance on pre-Lee law is of no consequence.

                                                    - 12 -
¶ 49      For the foregoing reasons, we reverse the judgment of the circuit court of Lake County, and
       we remand the cause for second-stage proceedings under the Act.

¶ 50      Reversed and remanded.




                                                 - 13 -